Citation Nr: 0408868	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-01 886	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a back disability. 

3.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as being a residual of exposure to 
herbicides (Agent Orange) during service.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1975.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, of which the veteran was notified in 
November 2001.  In July 2003, a hearing was held at the Board 
before the undersigned Veterans Law Judge.

The issue of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for a back disability requires additional 
development, and will be addressed in the Remand section of 
the present decision. 


FINDINGS OF FACT

1.  Service connection has been in effect for hepatitis B 
since 1975; hepatitis C is currently demonstrated, and there 
is competent evidence of record that the veteran was infected 
with hepatitis C during service, placing the evidence as to 
in-service incurrence of hepatitis C in relative equipoise. 

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era, and is therefore presumed 
to have been exposed to an herbicide agent, Agent Orange, 
during his service in Vietnam.

3.  The competent evidence of record is in relative equipoise 
as to whether the veteran's Type II diabetes mellitus was 
presumptively incurred as a result of exposure to herbicides 
during service, as opposed to intercurrent treatment for 
HIV/AIDS by the use of protease inhibitor medication.



CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, hepatitis 
C was incurred during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003). 

2.  Giving the benefit of the doubt to the veteran, type II 
diabetes mellitus was presumptively incurred as a result of 
exposure to Agent Orange or other herbicides in service.  38 
U.S.C.A. §§ 1110, 1116, 5107(a) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307(a)(6), (d), 3.309(e) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issues adjudicated below has been obtained and 
associated with the claims folder, other than that which the 
Board will be seeking through the development mentioned in 
the Remand portion of this decision.  As the issues 
adjudicated in the present decision will be granted, no 
useful purpose would be served by delaying the adjudication 
of either issue further to conduct additional development 
pursuant to the VCAA.  Thus, the Board finds that further 
development with respect to either issue is not warranted.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In this case, the veteran contends that he was exposed to 
Agent Orange in service, and that such exposure caused his 
claimed disabilities.  The statute pertaining to claimed 
exposure to Agent Orange is 38 U.S.C.A. § 1116.  Regulations 
issued pursuant thereto provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders:  chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes mellitus (also known as Type 
II diabetes mellitus or adult-onset diabetes),  Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).

Presumptive service connection for these disorders as a 
result of Agent Orange exposure is warranted if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, pursuant to 
38 C.F.R. § 3.309(e), subject to the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d).  In essence, presumptive service connection may be 
rebutted by affirmative evidence to the contrary, such as 
evidence which establishes that an intercurrent injury or 
disease caused the claimed disability, or that the veteran's 
own willful misconduct caused the disorder.

The law further provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002).  Review of the veteran's service 
personnel records confirms that the veteran served in the 
Republic of Vietnam during the Vietnam era.  Because the 
veteran served in Vietnam during the appropriate period of 
time, and there is no affirmative evidence demonstrating that 
he was not exposed to Agent Orange therein, he is presumed to 
have been exposed to Agent Orange during this period of 
service.  

In addition to the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court of Appeals 
for Veterans Claims has specifically held that the provisions 
of Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

With the above criteria in mind, the evidence will be briefly 
summarized.  The service medical records reflect treatment 
for hepatitis, and service connection for hepatitis was 
granted by an April 1976 rating decision, effective from 
December 1975.  Later rating decisions have listed the 
service connected disability as being hepatitis B.  

While the record contains some negative evidence, to include 
a February 2001 VA discharge summary finding that the 
veteran's post-service onset of diabetes mellitus was 
secondary to protease inhibitors prescribed to treat non-
service-connected HIV/AIDS, there is also significant 
positive evidence of record, in the form of a July 2003 
opinion from a VA physician.  At the hearing before the 
undersigned, the veteran's representative proffered an 
opinion from the VA Medical & Regional Office Center (VAMROC) 
in Wilmington, Delaware, over the signature of the veteran's 
current primary care physician, T.E.M., D.O.  This physician 
indicated that the veteran is currently receiving treatment 
for hepatitis C and Type 2 diabetes at a VA outpatient 
clinic.  With regard to the veteran's hepatitis C, this 
physician stated as follows: 

Although [the veteran] was diagnosed with 
Hepatitis C in 1992, this cannot be 
considered the date of his initial 
exposure since broadly commercial testing 
for Hepatitis C was not available until 
approximately 1990.  Given the severity 
of his Hepatitis in 1975, it is highly 
likely that he was co-infected at the 
time that he acquired Hepatitis B.  In 
terms of transmissibility, individuals 
are 10 [times] more likely to acquire 
Hepatitis C as opposed to Hepatitis B 
given the same exposure. 

As for the veteran's diabetes, the same physician stated as 
follows: 

[W]hile it may be true that the use of 
Protease Inhibitors can lead to Diabetes, 
the biochemical and physiologic basis of 
protease inhibitor-related metabolic 
complications has, as of yet, not been 
adequately inve[s]tigated and remains 
obscure.  There is also data to suggest 
that chronic infection with Hepatit[i]s B 
(and C) by virtue of its effect on the 
Liver can lead to glucose intolerance.  
When renal transplant recipients were 
studied for the long range impact of a 
Hepatitis B or Hepatitis C infection, it 
was found that Diabetes was significantly 
more common in those with than without 
viral hepatitis.  


Given the newly received positive evidence above, and after 
considering the entire evidence of record and the testimony 
presented at the July 2003 hearing, the Board finds that the 
probative weight of the positive and negative evidence is in 
relative balance, and that willful misconduct is not 
implicated in either claimed disability.  Accordingly, we 
will exercise our discretion under the reasonable-
doubt/benefit-of-the-doubt doctrine, and the claims for 
service connection for hepatitis C and diabetes mellitus will 
be granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.  

In making the above determination, the Board is aware that 
the rating criteria for hepatitis B and C are essentially the 
same, and of the principle against pyramiding as codified at 
38 C.F.R. § 4.14.  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  Nonetheless, the medical evidence indicates that 
Hepatitis B and C are separate disease entities, and the RO 
should bear this fact, as well as the principle against 
pyramiding, in mind in effectuating the grant of service 
connection for Hepatitis C.

With regard to the issue of service connection for diabetes, 
also weighing in favor of a grant of service connection is 
the fact that, given the positive July 2003 VA medical 
opinion cited above, the previous indication that the 
veteran's diabetes could be due to the use of protease 
inhibitors to treat HIV/AIDS is insufficient to rebut, under 
38 C.F.R. § 3.307(d), the presumption in favor of service 
connection due to Agent Orange exposure. 


ORDER

Entitlement to service connection for Hepatitis C is granted. 

Entitlement to service connection for Type II diabetes 
mellitus is granted. 



REMAND

With regard to the claim for compensation pursuant to 
38 U.S.C.A. § 1151 for a back disability, the veteran's 
representative has contended that the veteran should be 
afforded a VA examination, to include an opinion that 
addresses whether the veteran has a current back disability 
which is etiologically related to spinal taps performed by VA 
medical personnel.  The Board concurs that such an 
examination and opinion is necessary in order to comply with 
the VCAA.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003)

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO should ensure that all 
notification and development action required 
by the Veterans Claims Assistance Act of 
2000, and subsequent interpretive authority, 
is fully complied with and satisfied.  This 
should include contacting the veteran to 
determine whether he has any additional 
pertinent records to submit.  Any such 
records identified should be obtained by the 
RO. 

2.  The veteran should be afforded an 
appropriate examination which, following 
review of the veteran's claims file, includes 
an opinion as to whether the veteran has a 
current back disability that is the result of 
carelessness, negligence, lack of proper 
skill, or error in judgment, or was otherwise 
the fault on the part of any VA health care 
professional in performing, or attempting, 
spinal taps in 1997.  (Note:  The file 
contains a June 19, 2003, letter from the HIV 
Coordinator at the VAMROC in Wilmington, 
indicating that the veteran underwent lumbar 
punctures at the Perry Point VAMC in April 
1997 and the Hartford Memorial Hospital in 
August 1997, and underwent two attempts at 
lumbar punctures at the Coatesville and 
Philadelphia VAMCs, apparently both in 
September 1997.)  The examiner should also 
state whether there is any current back 
disability that was not a reasonably 
foreseeable result of these spinal taps 
performed or attempted by VA.  In rendering 
this opinion, it would be helpful in our 
adjudication if the examiner would use the 
language "unlikely" (denoting less than a 
50-50 degree of probability), "as likely as 
not" (denoting at least a 50-50 degree of 
probability), and "likely" (denoting more 
than a 50-50 degree of probability), as 
appropriate in the discussion.  (Note:  The 
term "as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it would 
be as medically sound to find in favor of 
causation as it would be to find against it.)  
The physician who conducts this examination 
should be provided the claims file for review 
so that he or she is familiar with the 
veteran's pertinent medical history.  A 
notation that such a review took place should 
be included in any report provided. 

3.  Following the completion to the 
extent possible of the development 
requested above, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case which 
contains notice of all relevant actions 
taken on the claim for entitlement to 
compensation pursuant to 38 U.S.C.A. 
§ 1151 for a back disability, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to this issue.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



